EXHIBIT 32.1 - CERTIFICATION OF CHIEF EXECUTIVE OFFICER OF BLUEGATE CORPORATION PURSUANT TO SECTION -OXLEY ACT OF 2 U.S.C. 63. I, Stephen J. Sperco, the Chief Executive Officer of Bluegate Corporation, hereby certify that Bluegate Corporation 's periodic report on Form 10-QSB, for the period ending March 31, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and that information contained in the periodic report on Form 10-QSB fairly presents, in all material respects, the financial condition and results of the operations of Bluegate Corporation. Date: August 23, 2007 /s/ Stephen J. Sperco Stephen J. Sperco Chief Executive Officer
